 



COMMON STOCK OPTION AGREEMENT

      STOCK OPTION AGREEMENT, dated as of August 2, 2003, by and among Ascential
Software Corporation, a Delaware corporation (“Parent”), Greek Acquisition
Corporation, a Delaware corporation and a wholly-owned subsidiary of Parent (the
“Purchaser”), and Mercator Software, Inc., a Delaware corporation (the
“Company”).

      WHEREAS, the Company, Parent and the Purchaser are entering into an
Agreement and Plan of Merger (the “Merger Agreement”) of even date herewith
providing for (i) a cash tender offer to purchase any and all outstanding shares
of Common Stock, par value $0.01 per share, of the Company (the “Common
Shares”), at a price of $3.00 per share, net to the seller in cash upon the
terms and subject to the conditions set forth in the Merger Agreement (the
“Offer”); and (ii) the merger (the “Merger”) of the Purchaser into the Company;
and

      WHEREAS, as a condition to the willingness of Parent and the Purchaser to
enter into the Merger Agreement and commence the Offer, Parent and Purchaser
have requested, and the Company has agreed to grant the Purchaser, the option to
purchase, as described herein, authorized but unissued Common Shares.

      NOW THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements set forth herein, and for other good and valuable consideration
the sufficiency of which is hereby acknowledged, the parties agree as follows:



        1.     Grant of Option. On the terms and subject to the conditions of
this Agreement, the Company hereby grants to the Purchaser an irrevocable option
(the “Option”) to purchase for the Offer Price as defined in the Merger
Agreement (the “Purchase Price”) no more than 19.99% of the then outstanding
Common Shares in the aggregate (collectively, the “Optioned Shares”).          
2.     Exercise of Option. Subject to the immediately succeeding sentence, the
Option may be exercised by the Purchaser, in whole or in part, at any time or
from time to time after Purchaser has purchased Shares pursuant to the Offer
until the earlier of (i) immediately following the Effective Time (as defined in
the Merger Agreement) and (ii) the termination of the Merger Agreement in
accordance with its terms. The exercise of the Option for Common Shares is
conditioned upon the Purchaser and the Parent owning, immediately following such
exercise, in the aggregate, at least 90% of the outstanding Common Shares. In
the event the Purchaser wishes to exercise the Option, the Purchaser shall give
a written notice (the “Notice”) to the Company of its intention to exercise the
Option, specifying the number of Optioned Shares to be purchased. Such notice
shall be delivered to the Company in accordance with the requirements of
Section 7(d), and shall specify a date (which may be the date of such notice)
not more than ten business days from the date such Notice is given for the
purchase of the Optioned Shares. The closing (the “Closing”) of the purchase of
the Optioned Shares shall take place at the offices of Skadden, Arps, Slate,
Meagher & Flom LLP, One Beacon Street, Boston, Massachusetts 02108 or at such
other location as the Purchaser shall elect. If any decree, injunction, order,
law or regulation shall not permit the purchase of the Optioned Shares to be
consummated on the date specified in such Notice, the date for the Closing shall
be as soon as practicable following the cessation of such restriction on
consummation, but in any event within two business days thereof.          
3.     Payment and Delivery of Certificate(s). At any Closing hereunder, (a) the
Purchaser shall make payment to the Company of the aggregate price for the par
value of the Optioned Shares so purchased in official bank check or by wire
transfer to a bank designated by the Company; (b) the Purchaser shall deliver to
the Company a Promissory Note substantially in the form attached hereto as
Exhibit A (the “Note”) for the aggregate price for the Optioned Shares so
purchased less the amount paid in accordance with clause 3(a); and (c) the
Company shall deliver to the Purchaser a certificate or certificates
representing the number of Optioned Shares so purchased registered in the

1



--------------------------------------------------------------------------------



 



  name of the Purchaser. Certificates for Optioned Shares delivered at the
Closing may be endorsed with a restrictive legend that shall read substantially
as follows:



        “THE SECURITIES OFFERED HEREBY ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.”           It is understood and
agreed that the reference to the resale restrictions of the Securities Act of
1933 in the above legend shall be removed by delivery of substitute
certificate(s) without such reference if Parent shall have delivered to the
Company a copy of a letter from the staff of the Securities and Exchange
Commission, or an opinion of counsel reasonably satisfactory to the Company, to
the effect that registration of the future resale of the Optioned Shares is not
required and that such legend is not required for purposes of the Securities
Act.



        4.     Representations and Warranties of the Company. The Company hereby
represents and warrants (such representations and warranties being deemed
repeated at and as of any Closing hereunder) to Parent and the Purchaser as
follows:



        (a) Due Incorporation. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the requisite corporate power and authority to enter into and perform
this Agreement.           (b) Due Authorization, etc. This Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of the Company. This Agreement has
been duly executed and delivered by a duly authorized officer of the Company and
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms.           (c) Company’s Capital Stock.
The Company has taken all necessary corporate action to authorize and reserve
for issuance upon exercise of the Option the Optioned Shares, and at all times
from the date hereof through the date of termination of this Agreement will keep
reserved for issuance upon exercise of the Option the number of Common Shares
that the Purchaser is then entitled to purchase pursuant to the Option. The
Common Shares to be issued upon due exercise, in whole or in part, of the Option
shall, when issued, be validly issued, fully-paid and non-assessable, and shall
be delivered free and clear of all claims, liens, encumbrances and security
interests, including any preemptive right of any of the stockholders of the
Company.



        5.     Representations and Warranties of the Purchaser and Parent.
Parent and the Purchaser hereby jointly and severally represent and warrant
(such representations and warranties being deemed repeated at and as of any
Closing hereunder) to the Company as follows:



        (a) Due Incorporation. Each of Parent and the Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has the requisite corporate power and authority to enter
into and perform this Agreement.           (b) Due Authorization, etc. This
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of the Purchaser
and Parent. This Agreement has been duly executed and delivered by a duly
authorized officer of the Purchaser and of Parent, and constitutes the valid and
binding obligation of the Purchaser and of Parent, enforceable against each in
accordance with its terms.           (c) Distribution. The Purchaser is
acquiring the Option and will acquire the Optioned Shares to be purchased upon
exercise of the Option for its own account and not with a view to the
distribution thereof within the meaning of the Securities Act of 1933. The
foregoing representation and warranty shall be made by any assignee under
Section 7(a) and shall be binding upon such assignee.

2



--------------------------------------------------------------------------------



 





        6.     Adjustment Upon Changes in Capitalization. In the event of any
change in the shares of the Company’s capital stock by reason of any stock
dividend, split-up, merger, recapitalization, combination, conversion, exchange
of shares, issuance of shares (or agreements or commitments to issue shares) or
the like, the number of Optioned Shares subject to the Option and the purchase
price per Optioned Share shall be appropriately adjusted.          
7.     Miscellaneous.



        (a) Assignment; Guarantee of the Purchaser’s Obligations. This Agreement
shall not be assigned by the Purchaser, except to Parent or a wholly-owned
subsidiary of Parent, without the prior written consent of the Company, which
consent may be withheld, conditioned or delayed in the Company’s sole and
absolute discretion. Parent hereby unconditionally guarantees the full and
punctual performance by Purchaser of all of the obligations of Purchaser or any
of its assignees or delegates hereunder and under the Note. In connection with
the obligations of Parent under the immediately preceding sentence, Parent
hereby waives any and all rights, notices and defenses to which it otherwise
would be entitled solely in its capacity as a guarantor under this Agreement or
the Note.           (b) Amendments. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by the parties hereto.           (c) Non-survival of
representations, etc. All representations, warranties and agreements in this
Agreement shall terminate at the Closing.           (d) Notices. All notices,
requests, claims, demands and other communications hereunder shall be in writing
and shall be given (and shall be deemed to have been duly received if so given)
by delivery, by cable, telegram or telex, or by mail (registered or certified
mail, postage prepaid, return receipt requested) to the respective parties as
follows:



  If to the Company:     Mercator Software, Inc.   45 Danbury Road   Wilton,
Connecticut   Attention: General Counsel   Facsimile: (203) 563-1361     With a
copy to:     Jenkens & Gilchrist Parker Chapin LLP   450 Lexington Avenue  
Chrysler Building   New York, New York 10023   Attention: Michael Weinseir, Esq.
  Facsimile: (212) 704-6288     If to Parent or the Purchaser:     Ascential
Software Corporation   50 Washington Street   Westborough, MA 01581   Attention:
General Counsel   Facsimile: (508) 389-8711

3



--------------------------------------------------------------------------------



 





  With copies to:     Skadden, Arps, Slate, Meagher & Flom LLP   One Beacon
Street   Boston, MA 02108   Attention: Louis Goodman, Esq.   Facsimile:
(617) 573-4822



  or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.



        (e) Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive law of the State of Delaware without giving
effect to the principles of conflict of laws thereof.          
(f) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement.           (g) Effect of Headings. The Section headings
herein are for convenience only and shall not affect the construction hereof.  
        (h) Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the matters referred to herein and supersedes
all prior agreements or understandings, both written or oral, among the parties,
or any of them, with respect to the subject matter hereof.          
(i) Specific Performance. Purchaser, Parent and the Company each acknowledge and
agree that the other would be irreparably damaged in the event any of the
provisions of this Agreement were not performed by it in accordance with the
specific terms or were otherwise breached. The Company agrees that if for any
reason the Company shall have failed to issue Optioned Shares or to perform any
of its other obligations under the Agreement, then the Purchaser and Parent
shall be entitled to specific performance and injunctive and other equitable
relief and the Company agrees to waive any requirement for the securing or
posting of a bond in connection with the obtaining of any such injunctive or
other equitable relief. This provision is without prejudice to any other rights
the Purchaser and Parent may have against the Company for any failure to perform
its obligations under this Agreement.

[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, Parent, the Purchaser and the Company have caused this
Company Stock Option Agreement to be duly executed on the day and year first
above written.



  ASCENTIAL SOFTWARE CORPORATION



  By:  /s/ PETER GYENES

 

--------------------------------------------------------------------------------

  Name: Peter Gyenes   Title: Chairman and Chief Executive Officer     GREEK
ACQUISITION CORPORATION



  By:  /s/ PETER FIORE

 

--------------------------------------------------------------------------------

  Name: Peter Fiore   Title: President     MERCATOR SOFTWARE, INC.



  By:  /s/ ROY C. KING

 

--------------------------------------------------------------------------------

  Name: Roy C. King   Title: Chairman and Chief Executive Officer

Signature Page to Option Agreement

5



--------------------------------------------------------------------------------



 



Exhibit A

NON-TRANSFERABLE PROMISSORY NOTE

      FOR VALUE RECEIVED, Greek Acquisition Corporation, a Delaware corporation
(“the Maker”), hereby promises to pay to Mercator Software, Inc., a Delaware
Corporation, the principal amount of [                              ]
($                    )], with no interest, on [insert date that is six months
after the date of exercise] by wire transfer of immediately available funds to
an account designated by the payee. The amount due hereunder shall be payable in
money of the United States of America lawful at such time for the payment of
public and private debts.

      The Maker hereby waives presentment, diligence, protest and demand, notice
of protest, demand, dishonor and nonpayment of this Note, and all other notices
of any kind in connection with the delivery, acceptance, performance, default or
enforcement of this Note.

      This Note shall be governed by and construed in accordance with the laws
of the State of Delaware without giving effect to the principles of conflicts of
laws thereof.

      IN WITNESS WHEREOF, the Maker has caused this Note to be executed as of
the           day of                     , 2003.



  GREEK ACQUISITION CORPORATION     By:

--------------------------------------------------------------------------------

6